Exhibit 99.1 News Release FOR IMMEDIATE RELEASE DECEMBER 19, 2011 CHESAPEAKE ENERGY CORPORATION DECLARES QUARTERLY COMMON AND PREFERRED STOCK DIVIDENDS OKLAHOMA CITY, OKLAHOMA, DECEMBER 19, 2011 – Chesapeake Energy Corporation (NYSE:CHK) today announced that its Board of Directors has declared a $0.0875 per share quarterly dividend that will be paid on January 31, 2012 to common shareholders of record on January 17, 2012.Chesapeake has approximately 660 million common shares outstanding.In addition, Chesapeake’s Board has declared dividends on its outstanding convertible preferred stock issues, as stated below. 4.50% 5% (2005B) 5.75% 5.75% (Series A) NYSE Symbol CHK Pr D N/A N/A N/A Date of Original Issue September 14, 2005 November 8, 2005 May 17, 2010 May 17, 2010 Registered CUSIP N/A N/A 144A CUSIP N/A RegS CUSIP N/A N/A U16450204 U16450113 Clean (no legends)CUSIP N/A N/A N/A Par Value per Share Shares Outstanding Liquidation Preference per Share Record Date March 1, 2012 February 1, 2012 February 1, 2012 February 1, 2012 Payment Date March 15, 2012 February 15, 2012 February 15, 2012 February 15, 2012 Amount per Share Chesapeake Energy Corporation (NYSE:CHK) is the second-largest producer of natural gas, a Top 15 producer of oil and natural gas liquids and the most active driller of new wells in the U.S.Headquartered in Oklahoma City, the company's operations are focused on discovering and developing unconventional natural gas and oil fields onshore in the U.S.Chesapeake owns leading positions in the Barnett, Haynesville, Bossier, Marcellus and Pearsall natural gas shale plays and in the Granite Wash, Cleveland, Tonkawa, Mississippi Lime, Bone Spring, Avalon, Wolfcamp, Wolfberry, Eagle Ford, Niobrara, Three Forks/Bakken and Utica unconventional liquids plays.The company has also vertically integrated its operations and owns substantial midstream, compression, drilling, trucking, pressure pumping and other oilfield service assets directly and indirectly through its subsidiaries Chesapeake Midstream Development, L.P. and Chesapeake Oilfield Services, L.L.C. and its affiliate Chesapeake Midstream Partners, L.P. (NYSE:CHKM)Further information is available at www.chk.com where Chesapeake routinely posts announcements, updates, events, investor information, presentations and news releases. INVESTOR CONTACTS: MEDIA CONTACTS: CHESAPEAKE ENERGY CORPORATION Jeffrey L. Mobley, CFA John J. Kilgallon Michael Kehs Jim Gipson 6100 North Western Avenue (405) 767-4763 (405) 935-4441 (405) 935-2560 (405) 935-1310 P.O. Box 18496 jeff.mobley@chk.com john.kilgallon@chk.com michael.kehs@chk.com jim.gipson@chk.com Oklahoma City, OK 73154
